Case: 2:19-cv-04684-MHW-EPD Doc #: 33 Filed: 03/02/21 Page: 1 of 1 PAGEID #: 820




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CARLA J. YOUNG,

               Plaintiff,

                                                         Civil Action 2:19-CV-4684
                                                         Judge Michael H. Watson
       v.                                                Magistrate Judge Elizabeth P. Deavers


C R BARD INCORPORATED, et al.,

               Defendants.

                                              ORDER

       The Parties have filed a Status Report and Joint Motion to Extend Stay of Discovery and

All Pretrial Deadlines, seeking to extend the stay of this case to allow the Parties to finalize a

settlement. (ECF No. 32.) The Parties’ request to extend the stay is well taken. This case is

hereby STAYED UNTIL MAY 31, 2021. The parties are DIRECTED to file a JOINT

STATUS REPORT detailing the status, but not the substance, of their settlement efforts for this

case by MAY 31, 2021, unless they have filed an appropriate dismissal entry before that date.

       IT IS SO ORDERED.

Date: March 2, 2021                              /s/ Elizabeth A. Preston Deavers
                                                 ELIZABETH A. PRESTON DEAVERS
                                                 UNITED STATES MAGISTRATE JUDGE
